Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-7, and 9-17, drawn to a sealer composition, classified in CPC group/subgroup C09D 133/08.
II.	Claims 18-28, drawn to a method, classified in CPC group/subgroup B05D 3/007.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, for example, the process can be practiced with different composition such as any other polymer and solvent, rather than acrylic resin and water.

If invention I is elected, an election of species is required.  This application contains claims directed to the following patentably distinct species of the claimed invention.
I-1, Claims 1-7 and 9-12 read on a sealer composition comprising the hydroxyl functionalized acrylic resin is present in an amount of 75 to 95 percent of the dry weight of the combined weight of the first component and the second component; the epoxy silane cross-linker is present in an amount of 5 to 25 percent of the dry weight of the combined weight of the first component and the second component; and the balance being water.

I-2, Claims 13-17 read on a sealer composition comprising  
    PNG
    media_image1.png
    70
    651
    media_image1.png
    Greyscale
 5Continuation of Serial No. 15/223,929Atty. Dkt. No. MASBO131PUS1 
    PNG
    media_image2.png
    277
    721
    media_image2.png
    Greyscale
.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is no generic claim. 

If species I-1 is elected, an further election of species is required.  This application contains claims directed to the following patentably distinct species of the claimed invention.
I-1-1, Claim 5 read on wherein the hydroxyl functionalized acrylic resin is a solution polymer.
I-1-2, Claim 6 read on wherein the hydroxyl functionalized acrylic resin is an emulsion polymer.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The generic claims are 1-4, 7-17 and 26. 

If invention II is elected, an election of species is required.  This application contains claims directed to the following patentably distinct species of the claimed invention.
II-1, reads on the substrate is a concrete or masonry substrate.
II-2, the substrate is a pre-coated substrate with paint, coatings or stains, the sealer coating being a clear topcoat.
II-3, the substrate is metal.
II-4, the substrate is pavement, artificial stone and stucco.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

A telephone call was made to Mr. James Proscia on November 18, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HAI Y ZHANG/Primary Examiner, Art Unit 1717